Citation Nr: 0609989	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  03-31 351	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1964 to March 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision by the 
Winston-Salem, North Carolina, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran is not shown to have developed PTSD as a 
result of a stressor event verified by credible supporting 
evidence as having occurred in service.


CONCLUSION OF LAW

The veteran does not have PTSD as a result of active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.304 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  In this case, 
the appellant was notified, generally, of the VCAA duties to 
assist and of the information and evidence necessary to 
substantiate her claim by correspondence dated in May 2002.  
She was specifically advised of the evidentiary requirements 
pertinent to PTSD claims based upon personal assault, 
including during her personal hearing in April 2003.  
Adequate opportunities to submit evidence and request 
assistance have been provided.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 
01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), finding 
that the VCAA notice requirements applied to all elements of 
a claim.  Here, the notice requirements pertinent to the 
issue addressed on appeal have been met and all identified 
and authorized records relevant to the issue on appeal have 
been requested or obtained.  In the absence of any credible 
supporting evidence that the claimed in-service stressors 
occurred, further attempts to obtain additional evidence 
would be futile.  There has been substantial compliance with 
all pertinent VA law and regulations, and to move forward 
with this claim would not cause any prejudice to the 
appellant. 

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303 (2005).  

For PTSD claims VA law provides that service connection 
"requires medical evidence diagnosing the condition in 
accordance with § 4.125(a) of this chapter; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred. . . ."  38 C.F.R. 
§ 3.304(f) (2005).  Section 4.125(a) of 38 C.F.R. 
incorporates the 4th edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV) as the governing criteria for diagnosing 
PTSD.  

If a PTSD claim is based on an in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate an account of a stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  
38 C.F.R. § 3.304(f)(3).  

The United States Court of Appeals for Veterans Claims 
(Court) has held that credible supporting evidence of the 
actual occurrence of an in-service stressor cannot consist 
solely of after-the-fact medical nexus evidence.  See Moreau 
v. Brown, 9 Vet. App. 389, 396 (1996).  In Cohen v. Brown, 10 
Vet. App. 128 (1997), the Court held that VA had adopted the 
4th edition of the DSM-IV and noted that the major effect was 
that the criteria changed from an objective "would evoke ... 
in almost anyone" standard in assessing whether a stressor 
is sufficient to trigger PTSD to a subjective standard 
requiring exposure to a traumatic event and response 
involving intense fear, helplessness, or horror.  The Court 
further held the sufficiency of a stressor was now a clinical 
determination for an examining mental health professional.  
Id. at 140, 141.

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The United States Court of Appeals for the 
Federal Circuit (Federal Circuit) has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2005).

Based upon the evidence of record, the Board finds the 
veteran is not shown to have developed PTSD as a result of a 
stressor event verified by credible supporting evidence as 
having occurred in service.  In statements and personal 
hearing testimony she claimed she experienced sexual 
harassment during service including having been falsely 
accused of being a lesbian and having been subjected to 
inappropriate contact and conduct from male and female 
service department superiors.  She reported she never 
reported any of these incident because of the culture of the 
organization at the time she was in service, but that she had 
requested a transfer to the labor and delivery service and 
became pregnant to avoid sexual harassment.  

Service medical records are negative for complaint, 
treatment, or diagnosis for any psychiatric disorders.  
Service personnel records show that she was trained as a 
medical specialist, that she received promotions during 
service, and that her conduct and efficiency were rated 
either good or excellent.  There is no evidence of any 
disciplinary action.  

Private hospital records dated in 1969 and 1970 included a 
diagnosis of moderate depressive-neurosis, without opinion as 
to etiology.  It was noted that she reported an unhappy 
childhood and a history of incestuous sexual abuse from age 
nine to age eleven involving her stepfather, that while she 
was in service she had sexual relationships with several men, 
and that she left service after one and a half years because 
she was pregnant.  There was no reference to any in-service 
sexual harassment or inappropriate physical contact with male 
soldiers, or sexual assault or trauma.  The examiner noted 
she stated she felt very depressed and guilty because her 
past was wrong so she had taken an overdose of pills to 
escape from reality.  

VA medical records show she reported she had been sexually 
abused by her stepfather at age nine, that she experienced 
persistent/recurrent teasing about her breast size and 
experienced inappropriate physical contact by male soldiers 
and superiors in service, that she experienced recurrent 
accusations of being a lesbian in service, that she 
experienced recurrent verbal sexual advances by a female 
superior in service, and that she had been violently raped 
after service.  The diagnoses included PTSD.  

In correspondence dated in April 2003 Dr. J.D., Director, VA 
Women's Mental Health Program, noted the veteran's military 
history was significant for reports of repeated sexual 
harassment and that it was as likely as not that these 
recurrent events contributed to her persistent symptoms of 
depression, re-experiencing of harassment, impaired sleep, 
intense anxiety, avoidance of others, diminished sense of 
self and acceptance of her body, and difficulty trusting 
people in authority.  In correspondence dated in September 
2003 a VA clinical social worker/military sexual trauma 
coordinator, in essence, noted there was no evidence of 
performance difficulty or efforts to obtain mental health 
care in service, but that it was apparent from interviews 
with the veteran that her recollections of sexual harassment 
in service were not manufactured.  A copy of an article from 
the PTSD Research Quarterly, Winter 2003, published by VA's 
National Center for PTSD, was provided which included 
reference that only a minority of victims actually report 
sexual harassment.

Although the medical evidence of record includes diagnoses of 
PTSD related to sexual harassment during service, the Board 
finds these opinions are based upon reported events in 
service that have not been verified by any supporting 
evidence other than the veteran's own statements.  The 
impressions of VA medical personnel as to whether or not a 
claimed incident actually occurred in service are not 
considered credible evidence.  The Court has specifically 
held that credible supporting evidence of the actual 
occurrence of an in-service stressor cannot consist solely of 
after-the-fact medical nexus evidence.  See Moreau, 9 Vet. 
App. at 396.  

While VA may submit any evidence that it receives to an 
appropriate medical or mental health professional for an 
opinion as to whether it indicates that a personal assault 
occurred, the Board finds the veteran has provided no 
evidence from any other sources to corroborate her account of 
stressor incidents in service and that the evidence of record 
does not demonstrate any evidence of behavior changes in 
service.  Her statements provided many years after the fact 
that she was motivated to request a transfer to the labor and 
delivery service and to become pregnant to avoid sexual 
harassment are apparently incapable of verification.  
Therefore, the Board finds further development would be 
futile and that entitlement to service connection must be 
denied.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the veteran's claim.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


